 



 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of November 4, 2019 (the
“Effective Date”), by and between DPW Holdings, Inc., a Delaware corporation
(the “Company”) and _____________ (the “Investor”). In addition to the terms
defined elsewhere in this Agreement, certain terms used herein have the meanings
set forth in Section 6 hereof.

 

WHEREAS, reference is made to a loan made by the Investor to the Company as
evidenced by that certain Original Issue Discount Promissory Note issued by the
Company for the benefit of the Investor on July 25, 2019, as amended (the
“Note”); and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction wherein the Company
shall issue the Investor a Convertible Promissory Note (the “New Note”) in the
principal amount of $350,000.00, (the “Principal”), in the form attached hereto
as Exhibit A, in exchange for the Note;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Exchange; Forbearance. The closing will occur on November 4, 2019
(or such later date as the parties hereto may agree in writing) (the “Closing”)
following the satisfaction or waiver of the conditions set forth herein (such
date, the “Closing Date”). Pending the Closing up to and through 5:00 pm
(Eastern Standard Time) on November 4, 2019, the Investor shall take no action
to enforce its rights under the Note. On the Closing Date, subject to the terms
and conditions of this Agreement, the Investor and the Company shall exchange
the Note for the New Note. At the Closing, the following transactions shall
occur (such transactions in this Section 1, the “Exchange”):

 

1.1.       On the Closing Date, the Company shall issue the New Note to the
Investor. Promptly after the Closing Date, but in no event more than one (1)
Trading Day (as defined below) after the Closing Date, the Company shall deliver
an executed original New Note to the Investor. On the Closing Date, the Investor
shall be deemed for all purposes to have become the holder of record of the New
Note, irrespective of the date the Company delivers the New Note to the
Investor. Upon receipt of the executed original of the New Note in accordance
with this Section 1.1, all of the Investor’s rights under the Note shall be
extinguished (including, without limitation, the rights to receive, as
applicable, any premium, make-whole amount, accrued and unpaid interest or
dividends thereon or any shares of common stock, par value $0.001 per share, of
the Company (the “Common Stock”) with respect thereto).

 

1.2.       The Company acknowledges and agrees that the New Note is an
enforceable and binding obligation of the Company, subject to the terms of this
Agreement.

 

1.3.       It shall be a condition to the obligation of the Investor, on the one
hand, and the Company, on the other hand, to consummate the Exchange
contemplated hereunder that the other party’s representations and warranties
contained herein are true and correct on the Closing Date with the same effect
as though made on such date, unless waived in writing by the party to whom such
representations and warranties are made.

 

2.             Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1.       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, and no claim, action or
proceeding of any kind has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 



 1 

 

 

2.2.       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the New Note and to otherwise to carry out
its obligations hereunder and thereunder. This Agreement and the New Note have
been duly and validly authorized, executed and delivered on behalf of the
Company and shall constitute the legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The execution,
delivery and performance by the Company of this Agreement and the New Note and
the consummation by the Company of the transactions contemplated hereby and
thereby will not: (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate of incorporation, bylaws or other organizational or
charter documents; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, result
in the creation of any options, contracts, agreements, liens, security
interests, or other encumbrances (“Liens”) upon any of the properties or assets
of the Company or any of its Subsidiaries, or give to others any rights of
termination, amendment, acceleration or cancellation of (with or without notice,
lapse of time or both), any agreement, credit facility, debt, indenture or other
instrument to which the Company or any of its Subsidiaries is a party or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected; or (iii) result in a violation of any law, rule, regulation, order,
judgment, decree or other restriction of any court or governmental authority
(including federal and state securities or “blue sky” laws) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, provided Exchange
Approval (as hereinafter defined) is obtained in a timely manner in accordance
with the terms hereof.

 

2.3.       Valid Issuance of the New Note. The New Note when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, and the Common Stock when issued in accordance with the terms
of this Agreement, will be duly and validly issued, fully paid and
non-assessable.

 

2.4.       [Reserved].

 

2.5.       Reservation of Common Stock.

 

2.5.1.       So long as the New Note remains outstanding, the Company shall
reserve the amount of Common Stock required to be reserved under the New Note
(the “Required Reserve Amount”) to be issued to the Investor in accordance with
the terms hereof.

 

2.5.2.       If, notwithstanding Section 2.5.1, and not in limitation thereof,
at any time while the New Note remains outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve the Required Reserve Amount for issuance pursuant to
the terms of this Agreement (an “Authorized Share Failure”), then the Company
shall as soon as practicable take all action necessary to increase the Company’s
authorized shares of Common Stock or effectuate a reverse split of the Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. In the event that the Company is prohibited from issuing
shares of Common Stock pursuant to the terms of this Agreement due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorized Failure Shares”), in lieu of
delivering such Authorized Failure Shares to the Investor, the Company shall pay
to the Investor, in cash, an amount equal to the sum of (i) the product of (x)
such number of Authorized Failure Shares and (y) the greatest Closing Sale Price
(as defined below) of the Common Stock on any Trading Day during the period
commencing on the date the Investor delivers the applicable Issuance Notice (as
defined below) with respect to such Authorized Failure Shares to the Company and
ending on the date of such issuance and payment under this Section 2.5.2; and
(ii) to the extent the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of Authorized Failure Shares, any brokerage commissions and other
out-of-pocket expenses, if any, of the Investor incurred in connection
therewith.

 



 2 

 

 

2.6.       Compliance with Laws. The Company has complied in all material
respects with all laws, rules, and regulations applicable to it and its
business, and the Company has not received notice of any such violation.

 

2.7.       Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person or entity, not already obtained,
other than Exchange Approval, is required in connection with the execution and
delivery of this Agreement and the New Note by the Company or the consummation
by the Company of the transactions provided for herein and therein.

 

2.8.       Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

2.9.       Acknowledgment Regarding the Exchange. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of an arm’s length
purchaser with respect to this Agreement and the New Note and the transactions
contemplated hereby and thereby and that the Investor is not: (i) an officer or
director of the Company; (ii) an “affiliate” of the Company (as defined in Rule
144 promulgated under the Securities Act); or (iii) to the knowledge of the
Company, a “beneficial owner” of 4.99% or more of the shares of Common Stock (as
defined for purposes of Rule 13d-3 under the Exchange Act). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Exchange, this
Agreement, the New Note, any other document or agreement delivered in connection
herewith or therewith or the transactions contemplated hereby and thereby, and
any advice given by the Investor or any of its representatives or agents in
connection with the Exchange, this Agreement, the New Note, any other document
or agreement delivered in connection herewith or therewith or the transactions
contemplated hereby and thereby is merely incidental to the Investor’s
acceptance of the New Note and Common Stock issuable under this Agreement. The
Company further represents to the Investor that the Company’s decision to enter
into the Exchange has been based solely on the independent evaluation by the
Company and its representatives.

 

2.10.       SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) of the Exchange Act, for the two (2) years preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 3 

 

 

2.11.       Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof or on Schedule 2.12: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholder or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the SEC any request for confidential treatment of information. Except for the
issuance of the New Note contemplated by this Agreement, no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

2.12.       Absence of Litigation. Other than as set forth in the SEC Reports or
on Schedule 2.12, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any of its Subsidiaries or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of the Agreement or the New Note or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. Except
as set forth on Schedule 2.12, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
subsidiaries under the Exchange Act or the Securities Act.

 

2.13.       Capitalization. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Other than as set forth
in the SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles any holder thereof to receive, Common Stock. Schedule
2.13 hereto sets forth all capital stock and derivative securities of the
Company that are authorized for issuance and that are issued and outstanding.
All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable. The Company has sufficient
authorized and unissued shares of Common Stock as may be necessary to effect the
issuance of the Common Stock issuable under this Agreement, assuming the prior
issuance and exercise, exchange or conversion, as the case may be, of all
derivative securities authorized, as indicated in Schedule 2.13.

 

2.14.       Listing and Maintenance Requirements; Principal Market Regulation.
The Common Stock is registered pursuant to Section 12(b) of the Exchange Act,
and the Company has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
SEC is contemplating terminating such registration. Other than as disclosed in
the SEC Reports, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. The Company shall use commercially reasonable best efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following business day, provide to the Investor copies of any notices
it receives from any Person regarding the continued eligibility of the Common
Stock for listing on the Principal Market; provided, however, that the Company
shall not be required to provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC and under the Exchange Act or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 2.14.

 



 4 

 

 

2.15.       Disclosure. Upon receipt or delivery by the Company of any notice or
other document in accordance with the terms of this Agreement, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one (1) Trading Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Investor
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Investor shall be allowed to presume that all matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries. If the Company or any of its
Subsidiaries provides material non-public information to the Investor that is
not simultaneously filed in a Current Report on Form 8-K and the Investor has
not agreed to receive such material non-public information, the Company hereby
covenants and agrees that the Investor shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, Affiliates or agents with respect to,
or a duty to any of the foregoing not to trade on the basis of, such material
non-public information.

 

2.16.       Indebtedness; Liens. Except as listed on Schedule 2.16 hereto, the
Company does not have any indebtedness nor any Liens other than Permitted Liens.
“Permitted Liens” shall have the same meaning given to such term in the New
Note.

 

2.17.       No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the New Note or the shares of Common Stock issuable thereunder.

 

3.             Representations and Warranties of the Investor. The Investor
hereby represents, warrants and covenants that:

 

3.1.       Organization. The Investor is an individual resident of the State of
________________ with the requisite power and authority to enter into this
Agreement.

 

3.2.       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and the New Note and the consummation by the Investor of the
transactions contemplated hereby and thereby will not: (i) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party or by which it is bound; or (ii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor.

 

3.3.       Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act. The Investor can bear the economic risk of its
investment in the New Note and has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of an
investment in the New Note.

 

3.4.       No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Note or the
fairness or suitability of the investment in the New Note nor have such
authorities passed upon or endorsed the merits of the offering of the New Note.

 



 5 

 

 

3.5.       Ownership of the Note. The Investor owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Note free and
clear of all rights and liens (other than pledges or security interests (i)
arising by operation of applicable securities laws and (ii) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Note to the Company free and clear of
any right or lien. Other than the transactions contemplated by this Agreement
and the New Note, there is no outstanding, plan, pending proposal, or other
right of any person or entity to acquire all or any part of the Note or any
shares of Common Stock issuable upon the delivery of a Conversion Notice (as
such term is defined in the New Note) and corresponding deduction of the face
amount of the New Note.

 

3.6.       No Short Sales or Hedging Transactions. The Investor covenants and
agrees that neither he, nor any Affiliate acting on his behalf or pursuant to
any understanding with him will execute any Short Sales of the Common Stock or
hedging transaction, which establishes a net short position with respect to the
Common Stock during the period commencing with the execution of this Agreement
and ending on the earlier of the Maturity Date (as defined in the New Note) or
full satisfaction of the Company’s obligations under the New Note; provided that
this provision shall not prohibit any sales made where a corresponding
Conversion Notice is tendered to the Company and the shares of Common Stock
received upon such issuance are used to close out such sale; provided, further
that this provision shall not operate to restrict the Investor's trading under
any prior securities purchase agreement containing contractual rights that
explicitly protects such trading in respect of the previously issued securities.

 

4.             Additional Covenants.

 

4.1.       Disclosure; Confidentiality. The Company shall, on or before 8:30
a.m., New York, New York time, within one (1) Trading Day after the date of this
Agreement, file with the SEC a Current Report on Form 8-K disclosing all
material terms of the transactions contemplated hereby and attaching the form of
this Agreement and the New Note as exhibits thereto (collectively with all
exhibits attached thereto, the “8-K Filing”). From and after the issuance of the
8-K Filing, the Company represents to the Investor that it shall have publicly
disclosed all material, non-public information received from the Company or any
of its Subsidiaries or any of their respective officers, directors, employees,
Affiliates or agents, in connection with the Transaction Documents. The Company
shall not, and shall cause its officers, directors, employees, Affiliates and
agents not to, provide the Investor with any material, non-public information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Investor. To the extent that the Company delivers
any material, non-public information to the Investor without the Investor’s
express prior written consent, the Company hereby covenants and agrees that the
Investor shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
Affiliates or agents, or a duty to the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, Affiliates or agents not to
trade on the basis of such material non-public information, provided that the
Investor shall remain subject to applicable law. The Company shall not disclose
the name of the Investor in any filing, announcement, release or otherwise,
unless such disclosure is required by law or regulation. In addition, effective
upon the filing of the 8-K Filing, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, Affiliates, employees or agents, on the one
hand, and the Investor or any of its Affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

4.2.       Principal Market Regulation. The Company agrees to submit the
application to the Principal Market to obtain Exchange Approval no later than
November 30, 2019.

 

4.3.       Blue Sky. The Company shall make all filings relating to the Exchange
required by Regulation D under the Securities Act and under applicable
securities or “blue sky” laws of the states of the United States following the
date hereof.

 



 6 

 

 

4.4.       Fees and Expenses. Except as otherwise set forth herein, each party
to this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Notwithstanding the foregoing, the Company has
agreed to pay the investor $25,000 for its attorneys’ fees, which amount is in
addition to and not included in the Principal of the New Note.

 

4.5.       Non-circumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of the Company’s certificate of incorporation or
other charter documents, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement or the New Note,
and will at all times in good faith carry out all of the provisions of this
Agreement and the New Note and take all action as may be required to protect the
rights of the Investor under this Agreement and the New Note. Without limiting
the generality of the foregoing or any other provision of this Agreement or the
New Note, the Company (i) shall not increase the par value of any shares of
Common Stock issuable pursuant to the terms of this Agreement above the
Conversion Price (as defined in the New Note) then in effect and (ii) shall take
all such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and non-assessable shares of Common
Stock upon issuance of such Common Stock to the Investor pursuant to the terms
of this Agreement. Notwithstanding anything herein to the contrary, if at any
time the Investor is not permitted receive all the shares of Common Stock the
Investor is entitled to receive pursuant to the terms of this Agreement for any
reason, the Company shall use its best efforts to promptly remedy such failure,
including, without limitation, obtaining such consents or approvals as necessary
to permit the issuance of such shares of Common Stock.

 

5.             Miscellaneous.

 

5.1.       Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and permitted
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. The Investor may assign some or all of his rights
hereunder without the consent of the Company provided that any such assignee
shall be an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act, in which event such assignee shall be
deemed to be the Investor with respect to such assigned rights and have made the
representations to the Company made in Article III hereof. 

 

5.2.       Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state or federal courts sitting in the City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

5.3.       Notices. All notices, consents or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been delivered: (i) upon receipt when delivered personally; (ii) upon receipt
when sent by email (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same at the
address as provided for on the signature page to this Agreement.

 



 7 

 

 

5.4.       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Investor.

 

5.5.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.7.       Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing and delivery
of the New Note.

 

6.             Definitions. For purposes of this Agreement, the following words
and terms shall have the following meanings:

 

6.1.       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

6.2.       “Bloomberg” means Bloomberg, L.P., or any successor.

 

6.3.       “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price (as the case may be) then
the last trade price of such security prior to 4:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price, is reported for such security by Bloomberg, the average
of the ask prices, respectively, of any market makers for such security as
reported by OTC Markets Group, Inc. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Investor. If the Company and
the Investor are unable to agree upon the fair market value of such security,
the determination of the Company made in good faith shall be the fair market
value of such security. All such determinations shall be appropriately adjusted
for any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such period.

 

6.4.       “Current Subsidiary” means any Person in which the Company on the
Effective Date, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person, and all of the foregoing, collectively, “Current Subsidiaries.”

 



 8 

 

 

6.5.       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

6.6.      “Exchange Approval” means approval of the issuance of the shares of
Common Stock contemplated by this Agreement and the New Note by the Principal
Market.

 

6.7.       “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

6.8.       “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, individually or taken as a whole, or (iii) a material adverse
effect on the Company’s or any Subsidiary’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document.

 

6.9.       “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Effective Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”

 

6.10.       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

6.11.       “Principal Market” means the NYSE American (or any nationally
recognized successor thereto); provided, however, that in the event the Common
Stock is ever listed or traded on the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board, the OTCQX, OTCQB, OTC Pink or any other market operated by the
OTC Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Common Stock is then listed or traded.

 

6.12.       “SEC” means the U.S. Securities and Exchange Commission.

 

6.13.       “Securities Act” means the Securities Act of 1933, as amended.

 

6.14.       “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

 

6.15.       “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

6.16.       “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time) unless such day
is otherwise designated as a Trading Day in writing by the Investor or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

6.17.       “Transaction Documents” means, collectively, this Agreement, the New
Note and any other agreement or document executed by the Company and/or the
Investor in connection herewith or therewith.

 



 9 

 

 

6.18.       “Transfer Agent” means Computershare Trust Company, N.A., and any
successor transfer agent of the Company.

 

 

 

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



 10 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

  COMPANY:          DPW HOLDINGS, INC.                  By:   /s/    
Name:   Milton C. Ault, III        Title:     Chief Executive Officer           
  Address for Notices:          201 Shipyard Way      Suite E      Newport
Beach, CA 92663      Tel: (949) 444-5464   Email: Todd@dpwholdings.com          
INVESTOR:           ___________________________________                 Address
for Notices:                           

 

 

11

 



 

 

